Citation Nr: 0726727	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  The veteran died on October [redacted], 1998.  The appellant 
is the widow of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in August 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied entitlement to service connection for 
the cause of the veteran's death, entitlement to dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318, and basic eligibility to Dependents' Educational 
Assistance was established.  The appellant filed a timely 
appeal for the issue of entitlement to service connection for 
the cause of death.  

The Board notes that in March 2005, the appellant requested a 
hearing before the Board.  However, the appellant 
subsequently withdrew her request in July 2006.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998; the cause of the 
veteran's death as shown on the death certificate was 
respiratory arrest due to widely mestatastic colon cancer.     

2.  At the time of the veteran's death, service connection 
was in effect for chondromalacia of the right patella which 
was rated as 10 percent disabling from February 8, 1974, 
tinnitus which was rated as 10 percent disabling from August 
21, 1996, and post traumatic stress disorder which was rated 
as zero percent disabling from August 16, 1996.    

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.

5.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents. 

6.  Colon cancer is not a disease for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1310, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran's 
exposure to Agent Orange while stationed in Vietnam led to 
the colon cancer.  She also argues that since 1973, the 
veteran had bouts of stomach pain and bloody stools.  See the 
appellant's statement dated in January 2004.  

At the time of the veteran's death, service connection was in 
effect for chondromalacia of the right patella which was 
rated as 10 percent disabling from February 8, 1974, tinnitus 
which was rated as 10 percent disabling from August 21, 1996, 
and post traumatic stress disorder which was rated as zero 
percent disabling from August 16, 1986.  The medical evidence 
of record shows that colon cancer was diagnosed in April 
1998.  The Board notes that in April 1998, the veteran filed 
a claim for service connection for colon cancer.  A May 1998 
rating decision denied the claim for service connection for 
colon cancer.    

Service records show that the veteran served in the Vietnam 
from September 22, 1970 to September 17, 1971.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed to Agent Orange during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The 
appellant contends that the veteran incurred colon cancer due 
to exposure to Agent Orange in service.  However, colon 
cancer is not one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).  In that regard, the Board notes that 
the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The competent evidence of record does not support the 
appellant's claim for service connection for the veteran's 
cause of death on a direct basis.  There is no competent 
evidence which establishes that a service-connected 
disability caused or contributed to his colon cancer, or that 
the cause of death was otherwise related to service, to 
include exposure to herbicides in service.  

The medical evidence of record establishes that the 
respiratory arrest was caused by widespread metatastic colon 
cancer.  There is no evidence of colon cancer in service.  
The medical evidence of record shows that colon cancer was 
first diagnosed in 1998, 27 years after service separation.   

The appellant asserts that soon after service, the veteran 
had symptoms of stomach pain and bloody stool.  Although the 
appellant is competent to offer evidence as to facts within 
her personal knowledge and observation, such as the veteran's 
observable symptoms, without the appropriate medical training 
or expertise, the appellant is not competent to render an 
opinion on a medical matter, such as, in this case, the 
possible relationship between symptoms shown soon after 
service and the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991); see also Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness).  The appellant does not have the 
medical expertise to render a medical opinion that the 
veteran's symptoms in service or soon after service were 
related to the colon cancer diagnosed over two decades later.  
The appellant is also not competent to opine that the 
veteran's exposure to Agent Orange in service caused the 
colon cancer.  There is no evidence of record which 
establishes that the appellant has the expertise to render 
such medical opinions.

Regarding the appellant's report of the veteran's 
gastrointestinal symptoms after service, the Board notes that 
the veteran filed a claim for service connection for a 
stomach disorder in December 1971 and the claim was denied in 
a February 1973 rating decision.  The veteran filed a claim 
for service connection for ulcers in August 1996 and the 
claim was denied in a March 1997 rating decision.  Service 
connection is not in effect for any gastrointestinal disorder 
including colon cancer, and, as noted, there is no competent 
evidence linking the report stomach problems in service to 
the subsequent colon cancer.  

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.    

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The appellant was 
provided with a VCAA notice letter in July 2003.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claim for service connection 
for the cause of the veteran's death, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) of Dingess notice is not at issue.  Regarding 
elements (2) and (3), the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  Regarding elements (4) and (5) 
(degree of disability and effective date), the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and effective date.  However, 
the Board notes that as discussed above, service connection 
for the cause of the veteran's death is not warranted.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  All 
available copies of the veteran's service medical records are 
associated with the claims file.  Copies of the veteran's 
treatment records from the Naval hospital in Guam dated from 
1976 to 1998 are associated with the claims folder.  The 
veteran's death certificate is associated with the claims 
folder, and there is no identified relevant evidence that has 
not been accounted for.   
 
The Board observes that the RO did not obtain a medical 
opinion as to whether the cause of the veteran's death was 
due to a service-connected disability.  However, for reasons 
explained immediately below, such medical opinion is not 
necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the present case, the Board finds that there is sufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  The competent medical evidence of record 
establishes that the cause of the veteran's death was due to 
respiratory arrest due to colon cancer.  There is no evidence 
establishing that the colon cancer occurred in service or an 
indication that this disease may be associated with the 
veteran's service.  Accordingly, the RO was not required to 
provide a medical opinion to resolve this claim.  See 
McLendon, 20 Vet. App. at 81.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


